Citation Nr: 0214458	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an original compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
residuals of bilateral perforated tympanic membranes and high 
frequency hearing loss of the left ear, denied service 
connection for residuals of injuries to the back of the legs 
and feet, peripheral neuropathy and soft tissue sarcoma; and 
denied a 10 percent rating based on multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 (2001).  

The veteran submitted his substantive appeal in June 1998.  
On his VA Form 1-9 he listed the issues of service connection 
for both ears, residuals of wounds to the back of the legs 
and feet, and the eyes.  The veteran requested a hearing 
before a Member of the Board.  In April 1999 the RO again 
denied service connection for residuals of injuries to the 
back of the legs and feet.  The RO informed the veteran in 
October 1999 that his hearing was scheduled for December 6, 
1999.  A Notation on the copy of the letter in the claims 
folder reveals the veteran failed to appear.  

The Board of Veterans' Appeals (Board) issued a decision and 
remand in April 2000.  The Board denied the claim for service 
connection for residuals of wounds to the back of the legs 
and feet as not well grounded, granted service connection for 
hearing loss of the right ear and denied a compensable rating 
for bilateral tympanic membrane perforations.  The issue of 
entitlement to the initial assignment of a compensable rating 
for bilateral hearing loss was remanded to the RO for 
readjudication, in light of the Board's grant of service 
connection for right ear hearing loss.  

The RO in May 2000 the RO effectuated the April 2000 Board 
decision and assigned a noncompensable rating for bilateral 
hearing loss and denied the assignment of a 10 percent rating 
for multiple noncompensable disabilities.  

The veteran's claim was returned to the Board and remanded 
again in June 2001.  In the remand the Board referred the 
issue of service connection for tinnitus to the RO and, as 
the issue of service connection for residuals of wounds to 
the back of the legs and feet had been denied as not well 
grounded, it was also referred to the RO for readjudication.  
In the body of the remand the Board informed the veteran of 
the changes in the law related to Veterans Claims Assistance 
Act of 2000 (see below).  

The RO was ordered to obtain the veteran records of treatment 
on August 9, 1999 from the VA hospital in Madison, Wisconsin 
and a consultation report from the Rockford VA performed in 
May 2000.  The RO was also ordered to offer the veteran 
another opportunity for a hearing, inform him of the 
provisions of the VCAA, and to provide the veteran with 
another VA audiometric evaluation.  

A review of the claims folder indicates the actions ordered 
in the remand have been completed.  As the RO has complied 
with the provisions of the remand the veteran's claims have 
been returned to the Board for further appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The RO in March 2002 granted service connection for tinnitus 
and assigned a 10 percent rating.  In addition, the RO denied 
service connection for a disorder of the eyes.  At this time 
the claims folder does not include a notice of disagreement 
with that rating decision.  Thus, the sole issue in appellate 
status is entitlement to the initial assignment of a 
compensable rating for bilateral hearing loss.  

As the RO has assigned a 10 percent rating for tinnitus, the 
issue of the assignment of a 10 percent rating for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324 is moot. 


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in both ears.  




CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.87, Diagnostic Code 
6101 (1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The veteran was informed of the provisions of the VCAA in the 
June 2001 remand from the Board.  The RO also sent the 
veteran a letter in July 2001 explaining the evidence 
required to demonstrate the veteran's hearing loss had 
worsened.  In addition the RO issued a supplemental statement 
of the case in March 2002 which considered the additional 
evidence obtained.  At the time he submitted his substantive 
appeal the veteran requested a hearing before a Member of the 
Board.  The veteran failed to appear.  In June 2001 the RO 
offered the veteran the opportunity to request a new hearing.  
The veteran did not respond.  

The veteran has identified two pieces of evidence which he 
indicated supported his claim: August 9, 1999 records from 
the Madison VA and the May 2000 records from the Rockford VA 
Satellite Clinic.  Those records have been obtained and 
associated with the claims folder.  The veteran was afforded 
an additional VA audiological evaluation in February 2002.  
The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication that there 
is any additional relevant evidence that has not been 
obtained.  

As to the duty to notify, the RO kept the veteran apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Through the documents noted above, the veteran was 
specifically informed that medical evidence was necessary to 
support his claim; he was informed that he was responsible to 
provide information sufficient to obtain relevant medical 
evidence and that VA would obtain that type of evidence.  As 
noted above, the veteran did provide such information and the 
RO did obtain all of the evidence identified by the veteran.  
Further, the veteran was informed that certain audiometric 
test results were necessary to support his claim, that VA 
would provide such an examination, and VA did in fact provide 
a complete audiometric examination.  The evidence appears to 
be complete and the Board finds no further duty to inform the 
veteran as to what information or evidence he is responsible 
for and what evidence VA must secure.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background.  This appeal arises from the original RO 
decisions granting service connection and a zero percent 
rating for bilateral hearing loss.  The veteran appealed for 
the assignment of a compensable rating.  





On the authorized audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
35
30
LEFT
20
20
70
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 in the left ear.  

In June 2000 letter the veteran explained how his service-
connected hearing loss had resulted in problems in performing 
his duties at work.  He was previously employed in a position 
which required taking price quotes over the telephone.  Due 
to his impaired hearing he made a mistake which cost the 
company $80,000.  He then sought work that allowed him to 
work alone, which resulted in his having to take a job with a 
lower salary.  

On the authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
35
LEFT
20
30
70
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. 

The appeal of the issue of the rating for bilateral hearing 
loss arises from the decisions originally granting service 
connection.  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, as is the case with the claim herein at 
issue, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal new regulations for 
evaluating hearing impairment have been published.  64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85 and 
4.86).  The revised criteria are effective June 10, 1999.  
The evaluation of hearing impairment in most cases is based 
on two criteria:  the results of a puretone audiometry test 
and the results of a controlled speech discrimination test.  
The old regulations provided for rating hearing loss based 
solely on puretone averages only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85 as in effect prior to June 10, 1999.  The 
current version of 38 C.F.R. § 4.86 was retitled 
"Exceptional patterns of hearing impairment," and made 
changes to better highlight the unusual aspects of evaluating 
uncommon patterns of hearing impairment.  The new regulation 
provides for criteria for evaluation of hearing impairment 
based only on the puretone threshold average.  



The current version of 38 C.F.R. § 4.85, "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86. 

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  

(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.  

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)

The current version of 38 C.F.R. § 4.86 has been revised as 
follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

Analysis.  As noted above, the appeal of the issue of the 
rating for bilateral hearing loss arises from the decisions 
originally granting service connection.  Accordingly, this is 
an original claim as opposed to a new claim for increase and 
in such cases separate or staged ratings may be assigned for 
separate periods of time based on the facts found.  
Fenderson, supra.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

A VA audiological evaluation in August 1997 revealed average 
pure tone thresholds at 1000, 2000, 3000, and 4000 hertz of 
29 decibels and a 98 percent correct speech discrimination 
score in the right ear, and 41 decibels and a 92 percent 
correct speech discrimination score in the left ear, which 
indicates the veteran has level I auditory acuity in both 
ears.  See 38 C.F.R. § 4.85, Table VI. 
The VA audiological evaluation in February 2002 revealed 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
hertz of 33 decibels and a 94 percent correct speech 
discrimination score in the right ear, and 41 decibels and a 
92 percent correct speech discrimination score in the left 
ear, which also indicates the veteran has level I auditory 
acuity in both ear.  Id.  When applied to Table VII of 
§ 4.85, the numeric designations of I in both ears translates 
to a zero percent evaluation for the veteran's service 
connected bilateral hearing loss disability.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

The Board has considered whether the veteran's hearing loss 
met the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The puretone thresholds 
at each of the four specified frequencies is not 55 decibels 
or above.  The puretone tone thresholds are 30 decibels are 
less at 1000 Hertz but are not 70 or above at 2000 Hertz.  
The veterans bilateral hearing loss does not produce an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86 (a) or (b).  

A compensable rating for bilateral hearing loss is not 
warranted.  Since a compensable rating is not applicable 
during the entire rating period it is unnecessary to consider 
whether this is an initial or original rating under 
Fenderson.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of  extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes the veteran has indicated that 
he changed jobs so that he was not required to use the 
telephone or interact with other people at work.  However, he 
has submitted no corroborative evidence.  His hearing 
impairment is mild in degree and has not necessitated any let 
alone frequent periods of hospitalization, nor is his mild 
hearing impairment attended by other such factors as would 
render impracticable the application of the regular schedular 
rating standards.  

As the preponderance of the evidence is against the claim of 
the assignment of a compensable rating for bilateral hearing 
loss, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The assignment of an initial compensable rating for bilateral 
hearing loss is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

